 Case: 1:95-cv-00087-TSB Doc #: 1935 Filed: 09/14/20 Page: 1 of 1 PAGEID #: 2882




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

IN RE TELECTRONICS PACING                     :       Master Case No. MDL-1057
SYSTEMS, INC., ACCUFIX ATRIAL                 :
J LEADS PRODUCTS LIABILITY                    :       (Black, J.)
LITIGATION                                    :
                                              :
                                              :
                                              :       (This Document Relates to All Actions)

              ORDER AUTHORIZING DISTRIBUTION OF FUNDS
       FOR PAYMENT OF FEES AND EXPENSES TO SETTLEMENT MASTER

       Upon application of the Special Master for payment of fees, it is hereby Ordered by this

Court that fees be paid to the Special Master in the amount of $56,880.00 for work performed for

the period January 1, 2017 through August 31, 2020. This Court further Orders that the Special

Master shall be reimbursed for expense incurred by her for the benefit of the Settlement Fund, in the

amount of $3,891.08. Said fees and expenses shall be paid from the Patient Benefit Fund, in

accordance with the Agreement between the parties.

       IT IS SO ORDERED.

Date: 9/14/2020
                                                                    Timothy S. Black
                                                                    United States District Judge
